Exhibit 99.1 NV5 ANNOUNCES FULL THIRD QUARTER AND YEAR-TO-DATE 2 Hollywood, FL – November 3, 2016 – NV5 Global , Inc. (Nasdaq: NVEE) (“NV5” or the “Company”) , a provider of professional and technical engineering and consulting solutions, today reported financial results for the third quarter ended September 30, 2016. Third Quarter 201 6 Financial Highlights and Full Year Guidance ● Total Revenues for the quarter were $61.6 million, an increase of 26% year-over-year. Gross Revenues – GAAP for the quarter were $60.1 million, an increase of 23% year-over-year. ● Net Revenues for the quarter were $47.9 million, an increase of 25% year-over-year. ● Organic revenue growth in the third quarter of 2016 was 1% includingproject delays, however excluding project delays, organic revenue growth would have been 8%. ● EBITDA for the quarter was $7.1 million or 15% of Net Revenues, an increase of 18% from $6.0 million in the third quarter of 2015. ● Gross Margin for the quarter was 46.0% compared to 44.2% in the third quarter of 2015. ● Net income for the quarter was $3.4 million, a 13% increase from $3.0 million in the third quarter of 2015. ● Adjusted EPS for the quarter was $0.41 per diluted share compared to $0.44 per diluted share in the third quarter of 2015. GAAP EPS for the quarter was $0.33 per diluted share compared to $0.38 per diluted share. ● Cash flow from operating activities for the quarter was $4.0 million compared to cash used in operating activities of $1.4 million in the third quarter of 2015. ● Backlog was $205.0 million as of September 30, 2016, a 32% increase from $155.3 million as of December 31, 2015. ● Full-Year 2016 Total Revenues Guidance is expected to range from $225 million to $235 million, Adjusted EPS Guidance is expected to range from $1.49 to $1.62 per diluted share, and GAAP EPS Guidance is expected to range from $1.20 to $1.33 per diluted share. “Our business continues to be solid. Our backlog is strong, and we are reiterating our published goal of $300 million in run rate revenues exiting 2016. We are seeing an ongoing demand for our services at the federal and state level for infrastructure improvements and updates. We also have several acquisition opportunities in front of us,” said Dickerson Wright, PE, Chairman and CEO of NV5. “Although we experienced project delays in the third quarter, due to a legislative impasse impacting our transportation infrastructure business that has since been resolved, we expect the associated revenue to be recovered after the election when the projects fully resume. Excluding these project delays, our organic growth for the quarter would have been 8%. In addition, we announced the JBA acquisition last week, which gives us entry into international, higher margin businesses with reoccurring and continuous revenues not dependent on new construction.” Total Revenues for the third quarter of 2016 were $61.6 million, a 26% increase from the third quarter of 2015. Total Revenues includes intercompany revenues where the Company performed the services in lieu of using a third-party sub-consultant. Gross Revenues - GAAP for the third quarter of 2016 were $60.1 million, a 23% increase from the third quarter of 2015. Net Revenues for the third quarter of 2016 were $47.9 million, an increase of 25% from the third quarter of 2015. Gross Margin for the third quarter 2016 was 46.0% compared to 44.2% for the third quarter of 2015, which is the result of increased use of our billable professional employees and reduced use of sub-consultants to perform services. EBITDA for the third quarter of 2016 was $7.1 million or 15% of Net Revenues, an increase of 18% compared to $6.0 million for the third quarter of last year. Adjusted EPS for the third quarter of 2016 was $0.41 per diluted share vs. $0.44 per diluted share in the third quarter of 2015. Net income for the third quarter of 2016 was $3.4 million, or $0.33 per diluted share, a 13% increase, compared to net income of $3.0 million, or $0.38 per diluted share in the third quarter of 2015. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 10,353,793 for the third quarter of 2016, compared to weighted-average shares outstanding of 7,943,131 for the third quarter of 2015. Nine Months Ended September 2016 Financial Highlights ● Total Revenues were $164.5 million in the first nine months of 2016, an increase of 45% from the first nine months of 2015. Gross Revenues – GAAP were $160.9 million in the first nine months of 2016, an increase of 43% from the first nine months of 2015. ● Net Revenues were $130.4 million in the first nine months of 2016, an increase of 47%. ● Organic revenue growth for the first nine months of 2016 was 5%. ● EBITDA for the first nine months of 2016 was $17.7 million, or 14% of Net Revenues, an increase of 48% from $11.9 million for the first nine months of 2015. ● Gross Margin was 47.7% compared to 44.3% for the first nine months of 2015. ● Net income was $8.3 million, an increase of 43% from $5.8 million in the first nine months of 2015. ● Adjusted EPS was $1.11 per diluted share, an increase of 10% from $1.01 per diluted share in the first nine months of 2015. GAAP EPS was $0.90 per diluted share, an increase of 7% from $0.84 per diluted share. ● Cash flow from operating activities for the first nine months of 2016 was $10.7 million compared to cash used in operating activities of $0.4 million for the first nine months of 2015. Total Revenues for the nine months ended September 30, 2016 were $164.5 million, a 45% increase from the first nine months of 2015. Total Revenues includes intercompany revenues where the Company performed the services in lieu of using a third-party sub-consultant. Gross Revenues - GAAP for the nine months ended September 30, 2016 were $160.9 million, a 43% increase from the first nine months of 2015. Net Revenues for the nine months ended September 30, 2016 were $130.4 million, an increase of 47% from 2015. Gross Margin for the nine months ended September 30, 2016 was 47.7% compared to 44.3% for the first nine months of 2015, which is the result of increased use of our billable professional employees and reduced use of sub-consultants to perform services. EBITDA for the nine months ended September 30, 2016 was $17.7 million or 14% of Net Revenues, an increase of 48% from $11.9 million for the same period in 2015. Adjusted EPS for the nine months ended September 30, 2016 was $1.11 per diluted share vs. $1.01 per diluted share in the nine months ended September 30, 2015. Net income for the nine months ended September 30, 2016 was $8.3 million, or $0.90 per diluted share, up from net income of $5.8 million, or $0.84 per diluted share in the nine months ended September 30, 2015. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 9,215,365 for the nine months ended September 30, 2016, compared to weighted-average shares outstanding of 6,945,274 for the first nine months of 2015. At September 30, 2016, our cash and cash equivalents were $53.1 million compared to $23.5 million as of December 31, 2015. The increase in cash was due to $47.1 million in net cash proceeds from our secondary equity offering in May 2016 offset by $24.4 million used for acquisitions in 2016. During the first nine months of 2016, we generated $10.7 million of cash from operating activities, compared to cash used from operating activities of $0.4 million for the nine months ended September 30, 2015. At September 30, 2016, the Company reported backlog of $205.0 million, an increase of 32% from $155.3 million as of December 31, 2015. Use of Non-GAAP Financial Measures Total Revenues and Net Revenues are measures of financial performance under U.S. generally accepted accounting principles (“GAAP”). G ross Revenues – GAAP include sub-consultant costs and other direct costs which are generally pass-through costs. Furthermore, Gross Revenues – GAAP eliminates intercompany revenues where the Company performed the service in lieu of using a third-party sub-consultant. Therefore, the Company believes that Total Revenues and Net Revenues, which are non-GAAP financial measures commonly used in our industry, provide a meaningful perspective on its business results. A reconciliation of gross revenues as reported in accordance with GAAP to Total Revenues and Net Revenues is provided at the end of this news release. Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is not a measure of financial performance under GAAP. Management believes EBITDA, in addition to operating profit, net income and other GAAP measures, is a useful indicator of NV5’s financial and operating performance and its ability to generate cash flows from operations that are available for taxes, capital expenditures and debt service. A reconciliation of net income as reported in accordance with GAAP to EBITDA is provided at the end of this news release. Adjusted earnings per diluted share data (“Adjusted EPS”) is not a measure of financial performance under GAAP. Adjusted EPS reflects adjustments to reported diluted earnings per share (“GAAP EPS”) data to eliminate amortization expense of intangible assets from acquisitions. As the Company continues its acquisition strategy, the growth in Adjusted EPS will likely increase at a greater rate than GAAP EPS as reported in accordance with GAAP. A reconciliation of GAAP EPS as reported in accordance with GAAP to Adjusted EPS provided at the end of this news release. NV5’s definition of Total Revenues, Net Revenues, EBITDA and Adjusted EPS may differ from other companies reporting similarly named measures.These measures should be considered in addition to, and not as a substitute for, or superior to, other measures of financial performance prepared in accordance with GAAP, such as contract revenues, net income and diluted earnings per share Conference Call NV5 will host a conference call to discuss its third quarter 2016 financial results at 4:30 p.m. (Eastern Time) on November 3, 2016. Date: Thursday, November 3, 2016 Time: 4:30 p.m. Eastern Toll-free dial-in number: + 1 877-311-4180 International dial-in number: + 1 616-548-5594 Conference ID: Webcast: http://ir.nv5.com Please dial-in at least 5-10 minutes prior to the start time in order for the operator to log your name and connect you to the conference. A replay of the conference call will be available approximately one hour following the conclusion of the call through November 10, 2016. To access the replay via telephone, please dial: Toll-free replay number: +1 855-859-2056 International replay number: +1 404-537-3406 Replay PIN number: The conference call will also be webcast live and available for replay via the investors section of the NV5 website, www.NV5.com . About NV5 NV5 Global, Inc. (NASDAQ: NVEE) is a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate and environmental markets. NV5 primarily focuses on five business verticals: construction quality assurance, infrastructure, engineering and support services, energy, program management, and environmental solutions. The Company is headquartered in Hollywood, Florida and operates 72 offices in 26 states in the U.S. and internationally in Macau, Shanghai, Hong Kong, and Vietnam. For additional information, please visit the Company’s website at www.NV5.com . Also visit the Company on Twitter , LinkedIn , Facebook , and Vimeo . Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. The Company cautions that these statements are qualified by important factors that could cause actual results to differ materially from those reflected by the forward-looking statements contained in this news release and on the conference call. Such factors include: (a) changes in demand from the local and state government and private clients that we serve; (b) general economic conditions, nationally and globally, and their effect on the market for our services; (c) competitive pressures and trends in our industry and our ability to successfully compete with our competitors; (d) changes in laws, regulations, or policies; and (e) the “Risk Factors” set forth in the Company’s most recent SEC filings. All forward-looking statements are based on information available to the Company on the date hereof, and the Company assumes no obligation to update such statements, except as required by law. Contact NV5 Global, Inc.
